DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-10 are currently pending. Claims 1-7 have been elected with traverse in the response filed on 01/25/2021. Additionally the polymer species of where m p1 and p2 are not zero and n1 and n2 are zero which is indicated by applicant to read on the claims 1, 3-5 and 7 in the response filed on 01/25/2021.  The examiner believes that claim 2 also reads on the elected species. As such claims 1-5 and 7 are under examination. This office action is the first office action on the merits of the claims.  
Election/Restrictions
3.	Claims 6, 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/25/2021.
Applicant's election with traverse of Group I claims 1-7 and the species where m p1 and p2 are not zero and n1 and n2 are zero of claims 1, 3-5 and 7 in the reply filed on 01/25/2021 is acknowledged.  The traversal is on the ground(s) that that the categories are drawn to a product, a process specifically adapted for the manufacture of said product and the use of the said product, and to the extent that a special technical feature is relevant it is evident that the requirement of a special technical feature means that that the same technical feature must be present but not that this technical feature necessarily describes a patentenable change of the art.  Concerning the species election applicant argues that a complete search of the class/subclass where group I is found would necessitate a search for the subclasses and subclasses where ii would be found. 
a group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. As was indicated in the previously provided election requirement there is no special technical feature over the claims over the reference of Michaud (US 2015/0315310 A1).  Additionally the claims where indicated to be drawn to a polymer, a method of making a polymer, an adhesive, and a method of using the adhesive.  This does not fit into the category of a product, a process specially adapted for the manufacture of the said product and a use of the said product but has an additional product present and as such in combination with the lack of a special technical feature there is no unity among the claims.  Concerning the argument over the species election this is not found to be persuasive as the groups of claims 6 and claim 7 are mutually exclusive and chemically distinct from one another and so each of these groups would require different search terms and areas.  As such there would be a serious search burden and a lack of unity do to the mutually chemically exclusive structures
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier (WO 2014/091173; all citations refer to an US 2015/0315310 A1 which is an English language translation of the document; US document cited by examiner in the restriction requirement filed on 11/24/2020 and provided by applicant on IDS filled 03/14/2019).
Concerning claim 1 Carpentier teaches a hydrocarbon polymer which is made from a ring opening  of a hydrocarbon ring having from 6 to 12 carbon atoms and having a structure of (paragraph 0013)

    PNG
    media_image1.png
    139
    181
    media_image1.png
    Greyscale

Where the R1 and R6  groups are either both hydrogen or each different from hydrogen and bonded to one another as members of one and the same ring or heterocycle (paragraph 0015) and R, R3, R4 and R5 are each independently or not of the other groups hydrogen, a halo group, an alkoxycaroxyl group or an alkyl group (paragraph 0016) and m and p are integers of form 0 to 5 and the sum of m+p is within a range of from 0 to 6 (paragraph 0017).  It is preferred that R1-R6 are all hydrogen (paragraph 0022) and is also preferred that m and p are each 1 (paragraph 0022). The polymerization is indicated to be ring opening metathesis polymerization or ROMP (paragraph 0036).  Particularly preferred cyclic compounds are indicated to be cyclooctene or norbornene (paragraph 0034). The cylcooctene monomer would give a polymer having an n1 or n2 value where x and y are each 1 and R1-R8 are each hydrogen. The norbornene monomer would give a polymer having an m value where R13 is CH2 and R9- R12 are each H.  Each of the homopolymers of these preferred monomers would result in the hydrocarbon polymer chain of claim 1
This ring opening is indicated to occur in the presence of a chain transfer agent (paragraph 0011)

    PNG
    media_image2.png
    106
    213
    media_image2.png
    Greyscale


This is indicated to form a polymer having a structure of (paragraph 0050)

    PNG
    media_image3.png
    114
    758
    media_image3.png
    Greyscale


The number average molar mass of the polymer is indicated to be in a range of from 600 to 20,000 g/mol and the polydispersity of the polymer is indicated to be from 1.1 to 3.0 (paragraph 0057).  
The polymer formed is indicated to have two ends each comprising a 2-oxo-1,3-dioxolan-4-yl (paragraph 0001). The Z groups are indicated to be symmetrical with respect to the main chain of the polymer so that if the Z is bonded to the cyclocarbonate via one bond in one end group the Z group is bonded to the cyclocarbonate group via the same bond in the other end group (paragraph 0063). The Z group is additionally indicated to have from 1 to 19 carbon atoms present (paragraph 0054)
When the preferred R1-R6 groups are used and the and the preferred m and p values are used, this results in a polymer similar to the claimed polymer with a m, p1 and p2 of zero and a q of zero where n1 and n2 are integers and x and y are each 1 and x+y is 2 and differs from the claimed polymer only in that the F1 and F2 groups are not specifically indicated to have the carboxyl group attached to carbonate ring and that the alkylene group is not indicated to be a C1-C3 group.  
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed attachment of the cyclocarbonate ring to the polymer where the cyclocarbonate is attached to a carboxyl group which is then attached to a alkylene group because Carpentier teaches that the corresponding group can be a alkylene group which is attached to a divalent carboxyl group at the end of the group and this is one of the two ways of attaching such a group between the polymer and the cyclic carbonate group.  It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed alkylene attachment group having 1 to 3 carbon atoms to give the claimed values of g and d because Carpentier teaches that the alkylene group would have an overlapping range with the claimed range.  
Concerning claim 2 Carpentier teaches that the Z groups are indicated to be symmetrical with respect to the main chain of the polymer so that if the Z is bonded to the cyclocarbonate via one bond in one end group the Z group is bonded to the cyclocarbonate group via the same bond in the other end group (paragraph 0063).  This indicates that the g and d indicated in the definition of F1 and F2 would be the same. 
It should be noted that the indication of the “and/or” of the claim it taken to indicate that only one of the indicated list of limitations of the currently drafted claim must be present in order to meet the claimed limitations.  As such Carpentier meets the claimed limitations as Michaud indicates that the values of g and d would be the same. 
Concerning claim 3 Carpentier further teaches that the cyclic compounds that can be used to make the polymer by ROMP can be 1,5 cycooctadiene (paragraph 0033).  The use of this cyclic compound as the only ring opening monomer would result in the presence of repeating units having a subscript of p1 or p2 with each monomer of cyclooctadiene resulting in 2 repeating units that would have a subscript of p1 or p2.  This indicates that the value of p1+p2 would be a multiple of 2 which would in turn indicate that z is 1 and q is a positive integer.  
It would have been obvious to one of ordinary skill in the art at the time of filling to use 1,5 cycloocatdiene as the monomer used to form the polymer of Michaud to give the claimed structure because Carpentier teaches that 1,5 cycloocatdiene is an exemplary monomer. 
Concerning claim 4 Carpentier as is indicated above teaches a polymer where the cyclic monomer which is subjected to ROMP is preferably cyclooctene  (paragraph 0034).  The use of cylcooctene as the only monomer would give a polymer having n1 or n2 as being non zero and p1 p2 and m as being zero. The only condition indicated in the claim for when m is zero indicates that when m is equal to zero , when p1 and p2 are no-zero and when the sum of n1+n2 is non zero which indicates a conditional limitation concerning the ratio of n1+n2 over all of the monomers in the polymer. However these is no indication of any limitation of when p1, p2 and m are all zero, and the claim as is currently drafted does not require that any of the specifically claimed combinations of n1, n2, p1a, p2 and m are required to be present only that when they are present that a particular limitation is also present.   As such the polymer of Michaud which is formed from only the monomer of cylcooctene would meet the claimed limitations. 
It would have been obvious to one of ordinary skill in the art at the time of filling to cyclooctene monomer to make the claimed structure because Carpentier teaches that cyclooctene is one of the particularly preferred monomers for the polymer. 
Concerning claim 5 Carpentier as is indicated above teaches a polymer where the cyclic monomer which is subjected to ROMP is preferably cyclooctene  or norbornene (paragraph 0034).  The use of cylcooctene as the only monomer would give a polymer having n1 or n2 as being non zero and p1 p2 and m as being zero, and give a double bond at the end of the repeating units of n1 or n2 and so would meet the claimed structure. The norbornene monomer would give a polymer having an m value where R13 is CH2 and R9- R12 are each H and additionally have a double bond at the end of the repeating unit m and so would meet the claimed structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to cyclooctene or norbornene monomer to make the claimed structure because Carpentier teaches that cyclooctene and norbornene are particularly preferred monomers for the polymer. 
Concerning claim 7 Carpentier as is indicated above teaches a polymer where the cyclic monomer which is subjected to ROMP is preferably norbornene (paragraph 0034).  The norbornene monomer would give a polymer having an m value where R13 is CH2 and R9- R12 are each H and additionally have a double bond at the end of the repeating unit m and so would meet the claimed structure.  It should be noticed that the values of p1 and p2 are not altered in the currently drafted claim and so these values are capable of being zero as is indicated in claim 1. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use norbornene monomer to make the claimed structure because Carpentier teaches norbornene is a particularly preferred monomers for the polymer. 
Conclusion
5.	 Claims 1-5 and 7 are rejected. No claims are currently allowable 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763